- significant index no department of the treasury internal_revenue_service washington d c tax exempt and government entities jan in re plan a plan b tt eclrant at - this is in response to your request for a ruling on the proper treatment of vesting service_credit under plan a upon its merger with plan b under sec_401 and sec_411 of the internal_revenue_code the code’ facts the company intends to merge plan a and plan b effective as of date hereinafter the plan to be created by the merger of plan a and plan b will be known as the merged plan plan a was established effective date the accrued_benefit as of any given date is defined in plan a as the monthly amount of retirement income that would be payable in the form of a single_life_annuity that is the actuarial equivalent of the participant's cash balance account plan a generally provides for percent cliff_vesting after five years of vesting service vesting service is generally defined in plan a as years months and days of active employment with the company after date however plan a also provides that vesting service includes for participants who were covered under plan b employment with the company during which such participants were covered under plan b plan b was established effective date through the merger of two frozen defined benefit pension plans subsequently four additional frozen pension plans were merged into plan b benefits plan b is substantially overfunded all participants in plan b are percent vested in their accrued participants in the merged plan who were formerly participants in plan a will continue to accrue cash_balance_plan benefits under the merged plan frozen accrued_benefits for participants in the merged plan who were formerly participants in plan b will continue to be frozen participants who were formerly participants in both plans a and b will also continue to accrue cash_balance_plan benefits under the merged plan and the accrued_benefits under plan b for such participants will continue to remain frozen in accordance with the foregoing you have requested a ruling that the merger of plan a and plan b will not require vesting service_credit under the merged plan with regard to service before the effective date of plan a for any plan a participant who was never a participant in plan b three other ruling requests were withdrawn two of which pertained to the application of sec_412 of the code to the merger of plan a and plan b law and analysis sec_411 of the code provides that in the determination of the periods of service under a plan for the purpose of determining the nonforfeitable percentage under that section all of an employee's years_of_service with the employer maintaining the plan shall be taken into account with certain exceptions subsection c of that section provides an exception for years_of_service with an employer during any period for which the employer did not maintain the plan or a predecessor_plan as defined under regulations prescribed by the secretary section dollar_figure a -5 b v a of the income_tax regulations the regulations provides the general_rule that in the case of an employee who was covered by a predecessor_plan the time the successor of such plan is maintained for such employee includes the time the predecessor_plan was maintained if as of the later of the time the predecessor_plan is terminated or the successor plan is established the employee’s year_of_service under the predecessor_plan are not equaled or exceeded by the aggregate number of consecutive year breaks in service occurring after such years_of_service sec_1_411_a_-5 of the regulations provides an illustration of the general_rule of subdivision v a of that subparagraph as made clear in the example with respect to an employee who was not covered by the predecessor_plan a predecessor_plan is not maintained until the establishment of the successor of that plan in the instant case plan b is the predecessor_plan and plan a is the successor of plan b thus sec_1_411_a_-5 of the regulations provides with respect to employees who were not covered under plan b that plan b was not maintained until the establishment of plan a accordingly years_of_service with the company before the establishment of plan a may be disregarded for the purpose of determining the nonforfeitable percentage under the merged plan for employees who were not covered under plan b therefore it is ruled that the merger of plan a and plan b will not require vesting service_credit under the merged plan with regard to service before the effective date of plan a for any plan a participant who was never a participant in plan b this ruling does not consider the more general issue of the merged plan’s qualified status specifically whether the merged plan complies with all the code requirements for qualification this ruling assumes that at all relevant times plan a plan b and the merged plan are qualified_plans this letter is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file if you have any questions on this letter please contact sincerely ‘mllanf james e holland jr manager employee_plans technical
